FILE COPY




                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00069-CR
                               NO. 02-13-00070-CR


KENDRAE AMEIN MONTEZ                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                            ABATEMENT ORDER

                                     ------------

       It has come to our attention that appellant's brief has not been filed.

Appellant’s brief was originally due on July 22, 2013. This court has previously

granted one extension of time to file appellant’s brief in this case. We have

notified the trial court judge and the attorneys of record that appellant's brief has

not been filed, as required by rule 38.8(b).        See Tex. R. App. P. 38.8(b).

Because we have not received a satisfactory response to our prior notification

and in accordance with rule 38.8(b), we abate the appeal and remand this case

to the trial court.
                                                                              FILE COPY




       The trial court shall conduct a hearing, with appellant and appointed counsel,
Donald S. Gandy, present. At the hearing, the court shall make the following findings
on the record:

         1.    Determine whether appellant desires to prosecute the appeal;

         2.    Determine why appointed counsel has not filed a brief and
               whether counsel has abandoned the appeal;

         3.    If appointed counsel has not abandoned the appeal and
               appellant desires to continue the appeal, determine the exact
               date that counsel will file a brief on appellant’s behalf in the
               court of appeals;

         4.    Determine whether substitute counsel should be appointed to
               represent appellant and appoint substitute counsel, if
               necessary;1

         5.    Determine whether appellant desires to proceed pro se. If so,
               admonish appellant of the dangers and disadvantages of self-
               representation in accordance with Faretta v. California, 422
U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v.
               State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987), and
               determine whether appellant’s decision to proceed pro se is
               competently and intelligently made;

         6.    Take any other measures that the trial court deems necessary
               to insure appellant does not forfeit his right to appeal.

         The trial court shall file a record of the hearing in this court on or before

Monday, October 28, 2013. The record shall include a supplemental reporter's

record and supplemental clerk's record. Upon our receipt of the supplemental

record, the appeal of this cause shall be reinstated automatically without further

order.
         1If
          substitute counsel has been appointed to represent appellant, the
supplemental record shall reflect that substitute counsel has been notified of the
appointment. If appellant is incarcerated, the trial court shall also retain him in
the county for a reasonable period of time to allow substitute counsel an
opportunity to confer with appellant.

                                           2
                                                                                FILE COPY




      The clerk of this court shall transmit a copy of this order to the attorneys of

record, the trial court judge, the trial court clerk, and the court reporter.

      DATED September 27, 2013.

                                                      PER CURIAM




                                           3